Order entered January 14, 2015




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                     No. 05-12-00969-CV

 PATSY B. ANDERTON AND DOYLE ANDERTON, INDIVIDUALLY AND D/B/A A-1
                  GRASS SAND AND STONE, Appellants

                                               V.

                        CITY OF CEDAR HILL, TEXAS, Appellee

                      On Appeal from the 14th Judicial District Court
                                  Dallas County, Texas
                            Trial Court Cause No. 09-12187

                                          ORDER
       Appellee City of City Hill’s January 8, 2015 motion for leave to file a supplemental brief

is GRANTED. Appellee’s supplemental brief is deemed FILED on January 8, 2015.


       Pursuant to appellants Patsy B. Anderton and Doyle Anderton, individually and d/b/a A-1

Grass Sand and Stone’s January 12, 2015 letter request to respond to appellee’s supplemental

brief, we GRANT appellants’ request and any response shall be filed by January 20, 2015.


                                                     /s/   DAVID L. BRIDGES
                                                           JUSTICE